NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                     KELLY JEAN PRINGLE, Petitioner.

                         No. 1 CA-CR 19-0035 PRPC
                              FILED 1-14-2020


     Petition for Review from the Superior Court in Yavapai County
                         No. V1300CR201580442
                             V1300CR201780110
                  The Honorable Michael R. Bluff, Judge

                REVIEW GRANTED; RELIEF GRANTED


                                   COUNSEL

Yavapai County Attorney’s Office, Camp Verde
By Patti Marie Wortman
Counsel for Respondent

Kelly Jean Pringle, Goodyear
Petitioner
                            STATE v. PRINGLE
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Kenton D. Jones delivered the decision of the court, in
which Judge James B. Morse Jr. and Judge Diane M. Johnsen joined.


J O N E S, Judge:

¶1             Kelly Pringle petitions this Court for review from the
dismissal of her petition for post-conviction relief, filed pursuant to Arizona
Rule of Criminal Procedure 33. We have considered the petition for review
and, for the reasons stated, grant review and grant relief.

                 FACTS AND PROCEDURAL HISTORY

¶2            In September 2015, Pringle pleaded guilty to one count of
taking the identity of another and one count of theft. The Arizona superior
court suspended imposition of sentence on these 2015 convictions and
placed Pringle on probation.

¶3           In May 2016, the State of Arizona (Arizona) petitioned to
revoke Pringle’s probation because she changed her residence without
receiving prior approval from the probation department. The Arizona
superior court issued a nationwide warrant for Pringle’s arrest. The
following month, Pringle was arrested in Illinois, where she was charged
and convicted of an act of identity theft that occurred in Illinois. The Illinois
court sentenced Pringle to thirty months’ imprisonment on this 2016
conviction.

¶4            Meanwhile, in February 2017, Arizona indicted Pringle on
new charges of fraud, theft, forgery, and unlawful use of food stamps based
upon acts Pringle committed before leaving Arizona. The Arizona superior
court issued another warrant for her arrest.

¶5            On June 27, 2017, Illinois released Pringle on parole from her
2016 conviction, and Arizona requested Pringle be extradited. Illinois held
Pringle in custody for some period of time pending transportation back to
Arizona, where she arrived on July 8, 2017.1


1      The record is not clear regarding Pringle’s whereabouts or custodial
status between June 27 and July 8, 2017.


                                       2
                            STATE v. PRINGLE
                            Decision of the Court

¶6            In November 2017, Pringle pleaded guilty to the unresolved
Arizona charges, which operated as a violation of her probation. See Ariz.
R. Crim. P. 26.1(a),2 27.8(e). On December 11, the Arizona superior court
revoked Pringle’s probation and sentenced her to concurrent minimum
terms of 1.5 years’ imprisonment for the 2015 convictions. The court also
sentenced Pringle to concurrent presumptive terms of four years’
imprisonment for the 2017 convictions, with the terms of the 2015 and 2017
convictions to run consecutively, for a total of 6.5 years’ imprisonment.

¶7             The parties disputed the credit Pringle should receive for
presentence incarceration. Pringle argued she was entitled to credit for the
entirety of the time she was incarcerated in Illinois; Arizona argued she was
only entitled to credit for time incarcerated in Arizona. The Arizona
superior court gave Pringle credit for the time she was in Arizona, which
resulted in credit for two days against her sentence for the 2015 convictions,
and 156 days against her sentence for the 2017 convictions.

¶8            Pringle timely initiated a request for post-conviction relief.
After reviewing the record and correspondence from Pringle, her assigned
counsel advised he could find no colorable claims to pursue. Pringle
obtained permission to file a pro se petition for post-conviction relief, in
which she argued her sentence was erroneously calculated and her counsel
was ineffective. The Arizona superior court denied the petition, concluding
Pringle had failed to state a colorable claim of ineffective assistance of
counsel and was not entitled to any additional presentence incarceration
credit. Pringle timely petitioned for review, and we have jurisdiction
pursuant to Arizona Rule of Criminal Procedure 33.16.

                               DISCUSSION

¶9              In her petition, Pringle argues only that the Arizona superior
court erred by declining to award additional presentence incarceration
credit.3 We review an order denying a petition for post-conviction relief for
an abuse of discretion. State v. Nunez-Diaz, 247 Ariz. 1, 5, ¶ 10 (2019) (citing
State v. Miles, 243 Ariz. 511, 513, ¶ 7 (2018)). “An error of law constitutes an



2      Absent material changes from the relevant date, we cite the current
version of rules and statutes.

3      Pringle has waived review of the Arizona superior court’s decision
on her claim of ineffective assistance of counsel by failing to raise the issue
in her petition. See Ariz. R. Crim. P. 33.16(c)(4).


                                       3
                             STATE v. PRINGLE
                             Decision of the Court

abuse of discretion.” State v. Cheatham, 240 Ariz. 1, 2, ¶ 6 (2016) (citing State
v. Bernstein, 237 Ariz. 226, 228, ¶ 9 (2015)).

¶10           Arizona Revised Statutes § 13-712(B) requires that “[a]ll time
actually spent in custody pursuant to an offense until the prisoner is
sentenced to imprisonment for such offense . . . [shall] be credited against
the term of imprisonment.” Out-of-state custody counts toward an Arizona
sentence if the incarceration was “pursuant to an arrest for an Arizona
offense.” State v. Mahler, 128 Ariz. 429, 430 (1981) (citing Walsh v. State ex
rel. Eyman, 104 Ariz. 202, 207-08 (1969)).

¶11            Here, the Arizona superior court did not give Pringle any
credit for the time she was incarcerated in Illinois. Although Pringle was
not entitled to credit against her Arizona sentence for the time served in
Illinois related to her Illinois offense, see State v. Horrisberger, 133 Ariz. 569,
570 (App. 1982) (affirming the denial of presentence incarceration credit for
time spent in out-of-state custody pursuant to out-of-state charges), the
record reflects Illinois released Pringle on parole on June 27, 2017. To the
extent she was held in custody awaiting extradition between that date and
her arrival in Arizona on July 8, she was being held only “pursuant to . . .
an Arizona offense.” See Mahler, 128 Ariz. at 430. She is entitled to credit
for those days. See Horrisberger, 133 Ariz. at 570 (affirming an award of
presentence incarceration credit for the period when the defendant was
being held in and transported from another state after the defendant’s
charges in the other state were dismissed).

¶12           Because the record is unclear as to the exact amount of time
Pringle was held in custody pending her arrival in Arizona, we remand for
resentencing, to allow the Arizona superior court to make that
determination and credit Pringle’s sentences accordingly. Although the
defendant bears the burden of showing entitlement to presentence
incarceration credit, Arizona has a duty to disclose all information
demonstrating credit is due. State v. Cecena, 235 Ariz. 623, 625, ¶ 10 & n.3
(App. 2014) (citations omitted).




                                        4
                        STATE v. PRINGLE
                        Decision of the Court

                           CONCLUSION

¶13          We grant review, grant relief, and remand for further
proceedings.




                      AMY M. WOOD • Clerk of the Court
                      FILED: AA




                                     5